Citation Nr: 1015031	
Decision Date: 04/20/10    Archive Date: 04/30/10

DOCKET NO.  08-06 331	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of service connection for diplopia.

2.  Entitlement to service connection for depression.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

A. Muhlfeld, Associate Counsel


INTRODUCTION

The Veteran had active military service from May 1998 to June 
2000; and October 7 to October 31, 2003.  He also had a 
period of active duty for training from August 1997 to March 
1998.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of December 2005 and May 2007 rating 
decisions by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Salt Lake City, Utah.  The Veteran testified 
before the undersigned Veterans Law Judge at an April 2008 
hearing held in Salt Lake City, Utah.  A transcript of that 
hearing is of record.

This case was previously remanded by the Board in June 2009.  


FINDINGS OF FACT

1.  By way of a February 2001 rating decision, the RO denied 
service connection for diplopia; the Veteran did not appeal.

2.  Relevant service treatment records were added to the 
claims file in December 2004 that had not been considered by 
the RO in its February 2001 rating decision.

3.  Because the newly received service treatment records were 
relevant, the Veteran's claim was reconsidered but denied on 
the merits in a December 2004 rating decision; the Veteran 
did not appeal.

4.  Evidence received since the December 2004 rating decision 
does not raise a reasonable possibility of substantiating the 
claim.

5.  The Veteran is not currently diagnosed with depression.


CONCLUSIONS OF LAW

1.  New and material evidence sufficient to reopen a claim of 
entitlement to service connection for diplopia has not been 
received.  38 U.S.C.A. §§ 1110, 5108 (West 2002); 38 C.F.R. 
§§ 3.156, 3.303 (2009).

2.  The Veteran does not have depression that is the result 
of disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 
C.F.R. §§ 3.303, 3.304 (2009). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will attempt to obtain on behalf of 
the claimant, and (3) any evidence that the claimant is 
expected to provide.  38 C.F.R. § 3.159(b)(1).  VCAA notice 
should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The Board notes that effective May 30, 2008, VA amended its 
regulations governing VA's duty to provide notice to a 
claimant regarding the information necessary to substantiate 
a claim.  The new version of 38 CFR 3.159(b)(1), removes the 
portion of the regulation which states that VA will request 
that the claimant provide any evidence in the claimant's 
possession that pertains to the claim.  See 73 Fed. Reg., 
23353-54 (April 30, 2008).

Although the VCAA has changed the standard for processing 
Veterans' claims, the VCAA has left intact the requirement 
that new and material evidence be received in order to reopen 
a previously and finally denied claim under 38 U.S.C.A. 
§ 5108.  It is specifically noted that nothing in the Act 
shall be construed to require the Secretary to reopen a claim 
that has been disallowed except when new and material 
evidence is presented or secured, as described in 38 U.S.C.A. 
§ 5108.  See 38 U.S.C.A. § 5103A(f).

The Board notes that the Veteran was apprised of VA's duties 
to both notify and assist in correspondence dated in October 
2005, October 2006, July 2009, August 2009 and September 
2009.  (Although the complete notice required by the VCAA was 
not provided until after the RO adjudicated the appellant's 
claims, any timing errors have been cured by the RO's 
subsequent actions.  Id.)  

Specifically, regarding VA's duty to notify, the 
notifications to the Veteran apprised him of the evidence 
required to establish service connection for depression on a 
secondary basis, the evidence and/or information that was 
already in the RO's possession, what additional evidence 
and/or information was needed from the Veteran, what evidence 
VA was responsible for getting, and what information VA would 
assist in obtaining on the Veteran's behalf.  The Veteran was 
also apprised of the criteria for assigning disability 
ratings and for award of an effective date, see 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
Furthermore, he was informed of the requirement that new and 
material evidence must be received in order to reopen a 
claim, the reasons that his previous claim was denied, and 
what was required to substantiate the underlying service 
connection claim.  Kent v. Nicholson, 20 Vet. App. 1 (2006).

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159(c), (d) (2009).  This duty to assist contemplates 
that VA will help a claimant obtain records relevant to his 
claim, whether or not the records are in federal custody.  
38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2009).

In the present case, the RO has obtained the Veteran's 
service treatment records (STRs), VA medical records, and 
obtained VA examinations.  In June 2009, the Board remanded 
the Veteran's claim to obtain records from D.W., M.D., in 
particular, a May 25, 2007 eye examination.  This examination 
has been obtained and associated with the claims file.   In 
regards to obtaining a VA examination pertaining to diplopia, 
the Board observes that VA need not schedule an examination 
because the duty to obtain an examination or medical opinion 
under 38 C.F.R. § 3.159(c)(4) applies only if new and 
material evidence is presented or secured.  Paralyzed 
Veterans of America v. Secretary of Veterans Affairs, 345 
F.3d 1334 (Fed. Cir. 2003) (VA need not provide a medical 
examination or medical opinion until a claim is reopened).  

As discussed below, the Board has determined that new and 
material evidence to reopen the claim of service connection 
for diplopia has not been received.  Nevertheless, in 
December 2006, VA provided the Veteran with an eye 
examination, which included a December 2007 addendum to the 
initial opinion.  In this regard, the Board notes that when 
VA undertakes to provide a VA examination or obtain a VA 
opinion, it must ensure that the examination or opinion is 
adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  
The Board finds that the VA opinions in regard to the claim 
to reopen service connection for diplopia, and the claim for 
entitlement to service connection for depression, were 
sufficient for rating purposes, as the examinations were 
predicated on consideration of the STRs, and VA medical 
records in the Veteran's claims file, and considered all of 
the pertinent evidence of record, including the Veteran's lay 
statements regarding the worsening of his eye disability 
after in-service surgeries, and his depression secondary to 
his eye problems.  Accordingly, the Board finds that VA's 
duty to assist with respect to obtaining a VA examination or 
opinion with respect to the issues on appeal has been met.  
38 C.F.R. § 3.159(c)(4).  In summary, no duty to assist was 
unmet.

II. Claim to reopen

A decision of the RO becomes final and is not subject to 
revision on the same factual basis except when a notice of 
disagreement is filed within one year of the notice of 
decision.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  If a 
claim of entitlement to service connection has been 
previously denied and that decision became final, the claim 
can be reopened and reconsidered only if new and material 
evidence is presented with respect to that claim.  38 
U.S.C.A. § 5108; see Manio v. Derwinski, 1 Vet. App. 140, 145 
(1991).  In this case, a February 2001 rating decision denied 
service connection for diplopia, and the Veteran did not 
appeal.  In December 2004, additional service treatment 
records (STRs) were associated with the claims file.  In a 
December 2004 rating decision, the RO reconsidered and denied 
the claim on the merits, noting that while the newly 
submitted STRs warranted reconsideration of the claim, there 
was still no evidence showing that the Veteran's pre-existing 
diplopia permanently worsened as a result of service.  (See 
38 C.F.R. § 3.156(c) which states that if after VA issues a 
decision on a claim, it receives or associates with the 
claims file relevant official service department records that 
existed and had not been associated with the claims file at 
the time of the prior decision, VA is required to reconsider 
the claim).  The Veteran was notified of the December 2004 
denial on January 4, 2005, but he did not appeal.  Therefore, 
the December 2004 rating decision became final based on the 
evidence then of record and is not subject to revision upon 
the same factual basis.  See 38 U.S.C.A. § 7105(c); 38 C.F.R. 
§§ 20.302, 20.305(a), 20.1103 (2009).

The Board must consider the question of whether new and 
material evidence has been received because it goes to the 
Board's jurisdiction to reach the underlying claim and 
adjudicate the claim de novo.  See Jackson v. Principi, 265 
F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 
(Fed. Cir. 1996).  If the Board finds that no such evidence 
has been offered, that is where the analysis must end, and 
what the RO may have determined in that regard is irrelevant.  
Barnett, supra. Further analysis, beyond consideration of 
whether the evidence received is new and material is neither 
required nor permitted.  Id. at 1384; see also Butler v. 
Brown, 9 Vet. App. 167, 171 (1996).

"New" evidence is evidence not previously submitted to 
agency decision makers.  "Material" evidence is evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).  In 
determining whether evidence is new and material, the 
"credibility of the evidence is to be presumed."  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

Thus, the Veteran's claim may not be reopened unless VA has 
received evidence that was both not of record at the time of 
the 2004 denial, and that also raises a reasonable 
possibility of substantiating the claim.

At the time of the last prior final denial in December 2004, 
the relevant evidence of record consisted of a December 2000 
Application for Compensation and Pension where the Veteran 
stated his belief that his in-service eye surgeries failed to 
correct his eye problem and in fact, led to the development 
of additional eye problems, including diplopia.  Also of 
record at the time of the 2004 denial was service treatment 
records from both his period of active duty for training 
(August 1997 through March 1998) and his period of active 
duty (May 1998 through June 2000).  These records contained a 
July 1996 Report of Medical Examination which reflected an 
abnormal clinical evaluation for the Veteran's eyes, noting 
that he had exotropia but denied diplopia.  Entries dated in 
November 1997 noted that the Veteran had a history of 
childhood strabismus but was unsure of previous surgery, and 
he complained of diplopia.  A November 1998 report of medical 
history noting that the Veteran underwent strabismus surgery 
as a nine-month old child, and a January 1998 statement of 
medical examination and duty status noted that the Veteran 
underwent surgery in January 1998 to correct bilateral 
strabismus due to a childhood history of the medical problem.  

A February 2000 letter from R.E., a commanding officer with 
the Department of the Army, 571st Medical Company (Air 
Ambulance), noting that the Veteran's initial medical 
involvement began during advance individual training (AIT) 
for the National Guard in January of 1998, and that the 
Veteran's first corrective surgery was performed at Walter 
Reed Army medical center in January 1998, and the Veteran 
returned to service with his National Guard unit.  The 
February 2000 letter noted that after a year in the Guard, 
the Veteran made the decision to enter active duty, and 
arrived in 571st medical company and began working towards 
becoming a flight crew chief.  The Veteran was given a flight 
physical and was referred to the optometry department at 
Evans Army Community Hospital because of questions about his 
vision.  The optometrist sent the Veteran for a second 
surgery at Walter Reed in September 1999, and he was again 
released back to his unit.  After the second surgery, the 
Veteran underwent a flight physical, and the flight surgeon 
determined that the eye surgeries had resulted in an 
irreversible diplopia, which meant that the Veteran would not 
be able to pass a flight physical, could not fire a weapon 
accurately, and might have problems driving. The Veteran was 
issued a permanent profile.  

A February 2000 Medical Evaluation Board consultation noted 
that the Veteran had congenital strabismus for which he 
underwent surgery as a child.  He underwent surgery in 
January 1998 at Walter Reed Army medical center, returned to 
duty and had residual double vision.  In September 1999, the 
Veteran returned to Walter Reed Army Medical center with 
persistent exotropia, and right hypertropia, and he underwent 
additional strabismus surgery.  It was noted that, since that 
time, the Veteran has complained of persistent diplopia, 
although his surgery results were quite satisfactory.  A 
March 2000 Medical Evaluation Board proceeding reflected a 
diagnosis of diplopia, status post strabismus surgery times 
three, and noted that it existed prior to service, and was 
permanently aggravated by service.

Evidence received since the December 2004 final denial 
includes a December 2006 eye examination, and a December 2007 
addendum to the initial examination.  In the 2009 VA 
examination, the Veteran complained that he was taken off 
flight status due to problems with depth perception.  In this 
regard, J.G., M.D., opined that it was more likely than not 
that the Veteran had poor depth perception secondary to his 
strabismus prior to any ocular surgery.  In his December 2007 
addendum, J.G., M.D., opined that it was significantly less 
likely than not that the two surgeries that the Veteran 
received in service caused additional unforeseen disability.  
Dr. G. stated that although it was theoretically possible 
that a patient with deviated eyes and a suppression scotoma 
could experience symptoms of diplopia upon full or partial 
correction of his strabismus, this was much more likely not 
to have occurred.  Dr. G. noted that the symptom of diplopia 
was a subjective one and this question was difficult to 
answer with absolute certainty.  Nevertheless, Dr. G. noted 
that it would be a rare situation for a patient with 
strabismus to have his strabismus fully or partially 
corrected and then complain of worsening of his diplopia.  In 
summary, Dr. G. stated that there was a less than 50 percent 
chance that the surgery performed while the Veteran was in 
the military aggravated or caused additional unforeseen 
disability.  Dr. G. noted that he posed the question as to 
whether the in-service surgeries aggravated or caused 
additional unforeseen disability to an adult strabismus 
specialist at the John Moran Eye center, and it was his 
opinion that Dr. G. was presenting in this statement.  Dr. G. 
also stated that it was his belief that the Veteran's 
eyesight would be as it was now if the surgery was not 
completed, noting that the surgery the Veteran received did 
not worsen his visual acuity in either eye.  Regarding the 
Veteran's complaint that he did not experience problems with 
diplopia prior to service, but rather, only after in-service 
surgery, Dr. G. conferred with D.W., M.D., and they both 
agreed that the Veteran's lack of complaints of diplopia was 
not surprising given his history of childhood strabismus, 
because when children have ocular misalignment, they very 
often develop a central suppression scotoma that eliminates 
the symptom of diplopia.

Evidence received since the December 2004 final denial also 
includes an April 2008 Board hearing, where the Veteran 
reiterated that he had strabismus as a child and had eye 
surgery on his right eye when he was four, and noted that he 
had two more eye surgeries while in the military.  The 
Veteran again expressed his belief that his eyesight went 
down hill after he had the two eye surgeries-one while in 
the Guard and the other after entering active duty.  The 
Veteran discussed the information contained in a February 
2000 letter from R.E., a commanding officer in the Army, 
which is discussed above, and was of record at the time of 
the last prior final denial in December 2004.  Other newly 
submitted evidence includes a September 2009 statement from 
the Veteran again stating that he had no problems with his 
eyes until the in-service surgeries, and noted that medical 
board papers showed that his eye condition was permanently 
aggravated by service, and that the eye surgeries resulted in 
an irreversible condition.  Further newly submitted evidence 
includes a May 2007 eye examination by Dr. W., diagnosing the 
Veteran with probable right amblyopia, and noting that the 
Veteran complained that his eye twitched, and he stated that 
his vision was worse since eye muscle surgery.

This newly received information, when considered alone or 
with previous evidence of record, does not suggest incurrence 
of disability during service or a permanent worsening of a 
congenital strabismus.  In fact, the newly submitted medical 
opinion by Dr. G. dated in December 2006, with a December 
2007 addendum, reflects the opinion that the Veteran's 
eyesight would be as it is now, with or without the in-
service surgeries.  He opined that it was significantly less 
likely than not that the two eye surgeries the Veteran 
received in service aggravated or caused additional 
unforeseen disability to the Veteran's eyes.  Dr. G. stated 
that although it was theoretically possible that a patient 
with deviated eyes and a suppression scotoma could experience 
symptoms of diplopia upon full or partial correction of his 
strabismus, this was much more likely not to have occurred, 
again noting that there was a less than 50 percent chance 
that the surgery performed while the Veteran was in the 
military aggravated or caused additional unforeseen 
disability to the Veteran's eyes.  Further, Dr. G. explained 
that although the Veteran complained of poor depth perception 
after surgery, it was more likely than not that the Veteran 
had poor depth perception secondary to his strabismus prior 
to any ocular surgery.  Lastly, the Veteran's statements at 
his 2009 Board hearing, specifically, that he experienced 
diplopia, and that his eyesight permanently worsened after 
the in-service surgeries, is redundant of the contentions at 
the time of the December 2004 final denial, as he simply 
reiterates previously made arguments.

Thus, based on the above analysis, the Board finds that this 
newly received information does not raise a reasonable 
possibility of substantiating the claim and is insufficient 
to reopen the previously denied claim of service connection 
for diplopia.  The determinative, but missing, information 
would be competent evidence that the Veteran's congenital 
strabismus chronically worsened beyond its natural 
progression during military service.  The newly submitted 
evidence tends to demonstrate the exact opposite, (that the 
Veteran's strabismus did not undergo a permanent worsening 
during active duty service or cause additional disability), 
with Dr. G. opining that the in-service surgeries did not 
aggravate his pre-existing strabismus, or cause additional 
unforeseen disability, and stated that the surgery the 
Veteran received did not worsen his visual acuity in either 
eye.

III. Depression

The Veteran claims that he currently has depression secondary 
to his eye disability because his eye disability causes eye 
restrictions such as lack of depth perception which makes it 
difficult for him to work.  He also stated that he was 
depressed because people made fun of him due to the way his 
eyes looked.

The Veteran was afforded a VA mental disorders examination in 
April 2007.  At this examination, the examiner, T.T., M.D. 
did not render an Axis I or Axis II diagnosis, noting that 
the Veteran was not currently depressed and had no anxiety 
problems.  Dr. T. noted that the Veteran was sleeping well, 
had good concentration, good energy, had interests outside of 
work, and his relationship with his wife and daughters were 
fine.  Dr. T. noted that the Veteran presented dressed in 
clean clothing with good hygiene, he was oriented times four, 
and speech came out at a normal rate and rhythm.  Dr. T. 
noted that the Veteran's mood was euthymic, his affect was 
full range, and his short-term and long-term memory were 
intact.  The Veteran's form of thought was found to be 
linear, and goal directed and the content of his thought was 
unremarkable.  The Veteran was not suicidal or homicidal.

The existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  38 U.S.C.A. § 1110, 
1131; see Degmetich v. Brown, 104 F. 3d 1328, 1332 (1997) 
(holding that interpretation of sections 1110 and 1131 of the 
statute as requiring the existence of a present disability 
for VA compensation purposes cannot be considered arbitrary).  
Evidence must show that the Veteran currently has the 
disability for which benefits are being claimed.

As just described, the Veteran does not have a current 
diagnosis of depression.  As such, without evidence of a 
current disability, the analysis ends, and service connection 
cannot be awarded.  See Degmetich v. Brown, 104 F. 3d 1328, 
at 1333.  In other words, absent a showing of a current 
disability for which benefits are being claimed, service 
connection is not warranted.

In any event, in terms of secondary service connection, as a 
matter of law, service connection for depression cannot be 
established secondary to diplopia because diplopia is not a 
service-connected disability.

The Board has considered the benefit-of-the-doubt doctrine, 
but finds that the record does not provide an approximate 
balance of negative and positive evidence on the merits.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).  Therefore, on the basis of the above 
analysis, and after consideration of all the evidence, the 
Board finds that the preponderance of the evidence is against 
this service connection claim.  


ORDER

New and material evidence having not been received to reopen 
the Veteran's claim of service connection for diplopia, the 
application to reopen is denied.

Service connection for depression is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


